UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2011 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 001-34931 SeaCube Container Leasing Ltd. (Exact name of registrant as specified in its charter) Bermuda 98-0655416 (State of other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 1 Maynard Drive Park Ridge, New Jersey (Address of principal executive offices) (Zip Code) (201) 391-0800 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yesx No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filero Accelerated filero Non-accelerated filerx (Do not check if a smaller reporting company) Smaller reporting companyo Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNox The number of outstanding shares of the Registrant’s Common Stock as of August 1, 2011 was 20,163,359. SeaCube Container Leasing Ltd. FORM 10-Q Table of Contents Page No. PART I.FINANCIAL INFORMATION: Item 1. Financial Statements Consolidated Balance Sheets – June 30, 2011 and December 31, 2010 1 Consolidated Statements of Operations – Three and Six Months Ended June 30, 2011 and 2010 2 Consolidated Statements of Cash Flows – Six Months Ended June 30, 2011 and 2010
